            Case 2:19-cv-02530-JD Document 11 Filed 10/25/19 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JEFFREY SHERER,                                     :
                                                    : CIVIL ACTION NO. 2:19-cv-02530-JD
                            Plaintiff,              :
                                                    :
                                                    :
       v.                                           :
                                                    :
FEDERATED MUTUAL INSURANCE                          :       NOTICE OF APPEAL
COMPANY,                                            :
                                                    :
                            Defendant.              :
                                                    :
                                                    :

       Notice is hereby given that Federated Mutual Insurance Company, Defendant in the

above-named case, hereby appeals to the United States Court of Appeals for the Third Circuit

from the Court’s Order (Dkt. No. 10) dated October 22, 2019 and filed October 23, 2019, in

which order the district court declined to exercise jurisdiction and REMANDED this matter to

the Court of Common Pleas of Philadelphia County.


Dated: October 25, 2019                   /s/ Tiffany M. Brown
                                          Charles E. Spevacek (MN #126044)
                                          Admitted pro hac vice
                                          Tiffany M. Brown (MN #302272)
                                          Admitted pro hac vice
                                          MEAGHER & GEER, P.L.L.P.
                                          33 South Sixth Street, Suite 4400
                                          Minneapolis, MN 55402
                                          Telephone: 612-338-0661

                                          Anthony L. Miscioscia
                                          Konrad Krebs
                                          WHITE AND WILLIAMS LLP
                                          1800 One Liberty Place
                                          Philadelphia PA 19103
                                          Telephone: 215-864-7000

                                          Attorneys for Defendant
